Exhibit 10.26

LOGO [g40331g47w40.jpg]

 

July 27, 2004

 

Mr. Josh Pace

1400 Seaport Boulevard

Redwood City, CA 94063

 

Re: Amendment to Employment Terms

 

Dear Josh:

 

This letter amends that certain Amended and Restated Employment Terms Letter
Agreement dated April 24, 2003 (the “the 2003 Employment Letter”), between you
and Openwave Systems Inc.

 

Effective today, your title will be Chief Financial Officer. You will report to
the President and Chief Executive Officer. Your monthly base salary is
$22,916.67 per month or $275,000 on an annualized basis, effective as of July
16, 2004. In addition, based upon achievement of financial and other performance
objectives by the Corporation under the Corporation’s “Corporate Incentive
Plan”, the Company shall pay to you an annual incentive cash award based upon a
target, which shall be fifty percent (50%) of your base salary, with the actual
annual incentive cash award determined to be below, at, or above target, based
upon the Company’s achievement level against the financial and performance
objectives. Notwithstanding the foregoing, the Corporate Incentive Plan does not
currently permit any payments throughout the remainder of calendar year 2004.

 

You should be aware that your employment with the Company is for no specified
period and constitutes “at will” employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, subject to the severance obligations under or referred to in the 2003
Employment Letter.

 

In consideration of the foregoing, you hereby reconfirm your obligations under
the Confidentiality and Invention Assignment Agreement, dated April 24, 2003,
between you and the Company,

 

Except as modified by this letter, all terms of your employment shall remain
unchanged and as set forth in the 2003 Employment Letter.

 

Please review these terms to make sure they are consistent with your
understanding. If so, please send an original signed copy to the VP, Human
Resources no later than two days after your receipt of this letter.

 

 

     Accepted by:

/s/    DON LISTWIN        

--------------------------------------------------------------------------------

  

/s/    JOSH PACE        

--------------------------------------------------------------------------------

Don Listwin

President and CEO

   Josh Pace